UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):May 1, 2012 Vail Resorts, Inc. (Exact name of registrant as specified in its Charter) Delaware 001-09614 51-0291762 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 390 Interlocken Crescent Broomfield, Colorado (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (303) 404-1800 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. Regulation FD Disclosure. On May 1, 2012, Vail Resorts, Inc. issued a press release reporting certain ski season metrics for the season-to-date period ended April 22, 2012. A copy of the press release is being furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. The information furnished pursuant to this Item7.01, including Exhibit 99.1, shall not be deemed to be “filed” for the purposes of Section18 of the Securities Exchange Act of 1934, as amended, and will not be incorporated by reference into any registration statement filed under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. Item9.01. Financial Statements and Exhibits. (d)Exhibits. A list of exhibits furnished herewith is contained on the Exhibit Index which immediately precedes such exhibits and is incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VAIL RESORTS, INC. Date: May 1, 2012 By:/s/ Jeffrey W. Jones Jeffrey W. Jones Co-President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release dated May 1, 2012.
